                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 RONALD WAYNE SPANN,                  )              JUDGMENT IN CASE
                                      )
           Plaintiff, pro se,         )            1:18-cv-00175-MOC-WCM
                                      )
                  vs.                 )
                                      )
 FRANK PERRY, et al.,                 )
                                      )
             Defendants.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 9, 2021 Order.

                                               April 9, 2021




     Case 1:18-cv-00175-MOC-WCM Document 82 Filed 04/09/21 Page 1 of 1
